DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 16833427 filed on 03/27/2020.
Claims 1 and 7 are independent claims.  
Claims 1-11 have been examined and are pending in this application. 
This Office Action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020, 05/26/2021 and 08/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,637,959. They are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,637,959.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-11 of the instant application are anticipated by claims 1-11 of the US Patent No. 10,637,959, respectively (refer to the comparison table below for detail).

Instant Application 16/833,427
US patent No. 10,637,959
Claim 1: A method of detecting suspected fraudulently generated profiles in a system which includes at least one processor and at least one nontransitory processor-readable medium that stores processor-executable instructions, the method comprising: 






computing, by the at least one processor, a value indicative of an initial 

computing, by the at least one processor, for an attribute associated with the profiles, a respective value indicative of a likelihood of the attribute being associated with at least one of a fraudulent profile or a valid profile; and





computing, by the at least one processor, a value indicative of a conditional probability that the profile is one of either fraudulent or valid based on an attribute associated with the profile determined at least in part using the respective initial probabilities and likelihoods.


computing, by the at least one processor, a value indicative of an initial 

computing, by the at least one processor, for an attribute or a combination of attributes associated with the profiles in the set of profiles, a respective value indicative of a likelihood of the attribute or the combination of attributes being associated with at least one of a fraudulent profile [p(x;IS)] or a valid profile [p(x;IV)]; and

for each profile in the set of profiles, computing, by the at least one processor, a value indicative of a conditional probability that the respective profile is one of either fraudulent or valid based on an attribute or a combi nation of attributes associated with the respective pro file determined at least in part using the respective initial probabilities and likelihoods.






computes a value indicative of an initial probability of a profile being at least one of a fraudulent profile or a valid profile based at least in part on historical profile data;  

68for an attribute associated with the profile, computes a respective value indicative of a likelihood of the attribute being associated with at least one of a fraudulent profile or a valid profile; and




computes a value indicative of a conditional probability that the profile is one of either fraudulent or valid based on an attribute associated with the profile determined at least in part using the respective initial probabilities and likelihoods.

fraudulently generated, the system comprising: at least one processor; and

or processor-executable data, the at least one nontransitory processor-readable medium communicatively coupled to the at least one processor, wherein the at
least one processor:
computes a value indicative of an initial probability of a profile in a set of profiles being at least one of a fraudulent profile [p(S)] or a valid profile [p(V)] based at least in part on historical profile data;

for an attribute or a combination of attributes associated with the profiles in the set of profiles, computes a respective value indicative of a likelihood of the attribute or the combination of attributes being associated with at least one of a fraudulent profile [p(x;IS)] or a valid profile [p(x;IV)]; and for each profile in the set of profiles, 
computes a value indicative of a conditional probability that the respective profile is one of either fraudulent or valid
based on an attribute or a combination of attributes associated with the respective profile determined at least in part using the respective initial probabilities
and likelihoods.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more. 
Regarding Claims 1 and 7, the claims are directed to an abstract idea as reciting the limitations “computing, by the at least one processor, a value,” “computing, by the at least one processor [] a respective value,” and “computing, by the at least one processor, a value;” The aforementioned steps are "mental process" as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.
Regarding Claims 3 and 9,  the Claims are directed to an abstract idea as reciting the limitation “computing the value [] accord to: 
    PNG
    media_image1.png
    57
    412
    media_image1.png
    Greyscale
;” are directed to an abstract idea as the claims recite a mathematical equation. Therefore, the claims recite an abstract idea.  
 Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application. It's noted that the claims recite .
Also, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. See US Applications Rubinstein (US 20130139236) discloses, in paragraph 0045; a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes. Miltonberger (20100094767) discloses, in paragraph 0095; the portable computer can be any of a number and/or combination of devices selected from among personal computers and other processor-based devices. As discussed above, the additional elements recited at a high-level of generality such 
Regarding claims 2, 4-6, 8 and 10 -11, the claims are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 	1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (“Rubinstein,” US 20130139236, published on 05/30/2013) in view of  Miltonberger et al. (“Miltonberger,” US 20100094767, published on 04/15/2010) 

Regarding Claim 1;
	
Rubinstein discloses a method of detecting suspected fraudulently generated profiles in a system which includes at least one processor and at least one nontransitory processor-readable medium that stores processor-executable instructions, the method comprising (par 0025; machine-learned models that can detect fraudulent accounts; par 0045; a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps): 
computing, by the at least one processor, a value indicative of an initial probability of a profile being at least one of a fraudulent profile or a valid profile based at least in part on historical profile data (par 0025; fig. 1; the fraud probability generator has processes that are able to evaluate the trustworthiness of accounts based on data in the social graph, the action log, and data store; par 0030; the fraud probability generator to determine fraud probabilities for the alleged imposter account and the alleged authentic account [] the alleged imposter account is designated P(I) and the fraud probability for the alleged authentic account [] is designated P(A));
computing, by the at least one processor, for an attribute associated with the profiles (par 0022; user can provide biographic information, such as the user's age, for use by the social networking system in creating that user's user profile; par 0025; the fraud probability generator has processes that are able to evaluate the trustworthiness of accounts based on data in the social graph, the action log, and data store).
Rubinstein disclose all the limitations as recited above, but do not explicitly disclose a respective value indicative of a likelihood of the attribute being associated with at least one of a fraudulent profile or a valid profile; and computing, by the at least one processor, a value indicative of a conditional probability that the profile is one of either fraudulent or valid based on an attribute associated with the profile determined at least in part using the respective initial probabilities and likelihoods.
However, in an analogous art, Miltonberger discloses fraud detection and analysis system/method that includes:
a respective value indicative of a likelihood of the attribute being associated with at least one of a fraudulent profile or a valid profile (Miltonberger: par 0057; figs. 6 and 8; the observed event is by the real user associated with the specific account; par 0068; an observed event includes, someone logging in to the user's account and/or any activity taken during an online session; par 0087; underlined parameter values having an underlines color that correlates with the amount of risk associated with that particular parameter (e.g., Virginia and Vienna have a red underlining to indicate high probability of fraudster activity)); and
computing, by the at least one processor, a value indicative of a conditional probability that the profile is one of either fraudulent or valid based on an attribute associated with the profile determined at least in part using the respective initial probabilities and likelihoods (Miltonberger: par 0056; fig. 16; a predictive user model that is used to calculate the probability of an observed event; par 0057; the observed event is by the real user associated with the specific account; par 0068; an observed event includes, someone logging in to the user's account and/or any activity taken during an online session; par 0112; the true conditional probability was known by observing the current event given that the event was generated by the real User and conditional probability that the event was generated by a Fraudster, the optimal fraud/non-fraud decision statistic is the relative likelihood ratio L).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Miltonberger with the method/system of Rubinstein to include a respective value indicative of a likelihood of the attribute being associated with at least one of a fraudulent profile or a valid profile; and computing, by the at least one processor, a value indicative of a conditional probability that the profile is one of either fraudulent or valid based on an attribute associated with the profile determined at least in part using the respective initial probabilities and likelihoods. One would have been (Miltonberger: par 0033). 
	
Regarding Claim 2;
Rubinstein in combination with Miltonberger disclose the method of claim 1 
Rubinstein further discloses wherein computing a value indicative of an initial probability of profiles being at least one of a fraudulent profile [p(S)] or a valid profile [p(V)] includes computing both a value indicative of the initial probability of profiles being fraudulent [p(S)] and a value indicative of the initial probability of profiles being valid [p(V)] (Rubinstein: par 0025; fig. 1; the fraud probability generator has processes that are able to evaluate the trustworthiness of accounts; par 0030; the fraud probability generator to determine fraud probabilities for the alleged imposter account and the alleged authentic account [] the alleged imposter account is designated P(I) and the fraud probability for the alleged authentic account [] is designated P(A));

Regarding Claim 3; 
Rubinstein in combination with Miltonberger disclose the method of claim 1;
Miltonberger discloses wherein computing a value indicative of a conditional probability that the respective profile is fraudulent includes computing the value indicative of a conditional probability that the respective profile is fraudulent according to:

    PNG
    media_image2.png
    49
    430
    media_image2.png
    Greyscale


(Miltonberger: par 0056; fig. 16; a predictive user model that is used to calculate the probability of an observed event; par 0057; the observed event is by the real user associated with the specific account; par 0112; the true conditional probability was known by observing the current event given that the event was generated by the real User and conditional probability that the event was generated by a Fraudster, the optimal fraud/non-fraud decision statistic is the relative likelihood ratio L; par 0115-0118; P(E|U) is the User Model, which is the expectation of observing the parameters of Event E given that the Event was caused by the real User; P(F) is the Prior Probability of Fraud, which is the prior probability that an Event would be caused by a Fraudster; P(U) is the Prior Probability of the User, which is the prior probability that an Event would be caused by a Fraudster; L(E) can be performed on the Decision Statistic A(E) instead. For example, A(E) can be used as part of a binary decision process by introducing a threshold: Decide Fraud if. λ(E)>t
Decide User if λ(E)< t. pars 0150-0151; P(F) will always be <<l so that when the relative likelihood ratio A(E)<<l/P(F), the Trust of the Event will be~l. Conversely, the Trust of the Event will be significantly reduced when A(E)~ 1/P(F). The Trust of previous Events can be used in the estimate (update) of the User Model. For the Dirichlet User Model described in Equation (0.16), the Accumulated Trust of can be used instead the Count Observed for deriving the Predicted User Model each parameter value; Where the prior weight coefficient βx, is now calculated based on the Accumulated Trust over all observed values for the parameter, Equation (0.25)); Pe 0236; The quantity R λ (Sk) is based on whether an Activity of this type is observed or not observed in this session. This model is derived from a Beta distribution to estimate the likelihood of observing this type of Activity for this User, i.e. (0.75)).
One would have been motivated to using predictive models of individual online customer behavior along with analytics that together detect fraud and minimize false positives (Miltonberger: par 0033). 

Regarding Claim 4; 
Rubinstein in combination with Miltonberger disclose the method of claim 1;
Miltonberger discloses wherein computing a value indicative of a likelihood of the attribute or the combination of attributes being associated with at least one of a fraudulent profile [p(xiIS)] or a valid profile [p(xiIV)] includes computing the respective value indicative of a respective likelihood based at least in part on: a Hyper Text Transfer Protocol (http) referrer associated with the respective profile; an Internet Service Provider (ISP) associated with the respective profile; an Internet Protocol (IP) of signup and last logins associated with the respective profile; an identity of one or more plugins present in a browser associated with the respective profile; a location (state/province/location) associated with a sign up for the respective profile; an electronic mail (email) address associated with the respective profile; an http via associated with the respective profile; a most recent operating system (OS) associated with the respective profile; one or more cookies used to track individual computers associated with the respective profile; a username associated with the respective profile; a user age associated with the respective profile; one or more cookies that contain a user identifier of the most recent users to (Miltonberger: par 0072; generates the likelihood of observing the observed parameter values given the current PUM (i.e., predicted distribution as defined by the PUM), and generates the likelihood of observing the observed parameter values given the current PFM; par 0071; given the observed event parameter values (e.g., actual IP address), and the predicted probability distribution of all possible IP addresses that might be used (from the PUM, probability of the actual IP address given the user), the result is the probability of a specific observed event parameter (e.g., IP address) given the PUM. This is performed across all parameters).
One would have been motivated to using predictive models of individual online customer behavior along with analytics that together detect fraud and minimize false positives (Miltonberger: par 0033). 


Regarding Claim 5;
Rubinstein in combination with Miltonberger disclose the method of claim 1, 
Miltonberger discloses ranking the profiles into groups (Miltonberger: par 0118; fig. 16; λ(E) can be used to rank a set of Events from high to low fraud risk).  
One would have been motivated to using predictive models of individual online customer behavior along with analytics that together detect fraud and minimize false positives (Miltonberger: par 0033). 

Regarding Claim 6;
Rubinstein in combination with Miltonberger disclose the method of claim 1,
Rubinstein further discloses providing result to a front end system for deletion (Rubinstein: par 0035; the account-holder the option to easily and gracefully end the process in a situation where the account-holder is aware they have created a fraudulent imposter account and is aware that they cannot verify their identity to the account verification manager. The option to remove an account presented through a visual UI).

Regarding Claim 7;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  



Regarding Claim 8;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 9;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 10;
Rubinstein in combination with Miltonberger disclose the system of claim 7;
Miltonberger discloses wherein the at least one processor further: ranks the profiles into groups using the respective value indicative of a conditional probability that the respective profile is fraudulent (Miltonberger: par 0118; fig. 16; λ(E) can be used to rank a set of Events from high to low fraud risk; par 0065; a risk score is calculated for a next event using the results of the PUM and PFM. The next event is an event or action taken in a user's account that appears to be initiated or taken by the account owner. The risk score of the next event is determined or calculated by taking the probability of the observed event given fraud, as determined using the PFM, and dividing it by the probability of the observed event given the specific user, as determined using the PUM).  
(Miltonberger: par 0033). 

Regarding Claim 11; 
Rubinstein in combination with Miltonberger disclose the system of claim 7;
Rubinstein further discloses wherein the at least one processor further: generates at least one output logically associated with each profile, the at least one output indicative of at least one of the following: a deletion indicator, a clearance indicator, or a further investigation indicator (Rubinstein: par 0035; the account-holder the option to easily and gracefully end the process in a situation where the account-holder is aware they have created a fraudulent imposter account and is aware that they cannot verify their identity to the account verification manager. The option to remove an account presented through a visual UI).
. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439    


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439